UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

In re:

  Robert D. Manning,                                    Bankruptcy Case No. 20-20482-PRW
                                                        Chapter 13

                        Debtor.
_________________________________________

                                  DECISION AND ORDER
                                LIFTING AUTOMATIC STAY

PAUL R. WARREN, U.S.B.J.

         Robert Manning filed this Chapter 13 case for the primary—if not, sole—purpose of

stopping the foreclosure sale of four modest condominiums in Tavares, Florida. Lakeview

Condominium, Inc. promptly filed a motion requesting that the automatic stay be lifted, to permit

the foreclosure sale to be conducted. The foreclosure action was brought by Lakeview against Mr.

Manning to foreclose liens for unpaid assessments, as permitted by Florida law. Mr. Manning

opposes the motion, claiming that retention of the condominiums—so that they might be leased to

third parties to generate income—is the lynchpin to his Chapter 13 plan.

         For the reasons that follow, the motion of Lakeview requesting relief from the automatic

stay, under 11 U.S.C. § 362(d)(2), is GRANTED.



                                                I.

                                        JURISDICTION

         The Court has jurisdiction under 28 U.S.C. §§ 157 and 1334. This is a core proceeding

under 28 U.S.C. § 157(b)(2)(A). Venue is proper under 28 U.S.C. §§ 1408 and 1409.




    Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                     Description: Main Document , Page 1 of 15
                                                 II.

                                              FACTS

       The history of the relationship between Lakeview and Mr. Manning has been marked by

acrimony, lawsuits, and countersuits, occupying the attention of the Florida state courts from 2017

until 2020. In July 2017, Lakeview started an action to foreclose liens, arising under Florida law,

for unpaid assessments on the four condominium Units owned by Mr. Manning. (ECF No. 33-4

¶ 32). It appears that the unpaid assessments—covering all four Units—totaled approximately

$31,700. (ECF No. 54 ¶ 4). Nearly two years later, following extensive discovery and motion

practice, the Florida court conducted a three-day trial on the foreclosure action and the many

counterclaims asserted by Mr. Manning. (ECF No. 33-4 at 7). A “partial final judgment” was

granted in favor of Lakeview and against Mr. Manning on July 19, 2019. (Id.). The Florida court

granted Lakeview a judgment of foreclosure against all four of Mr. Manning’s condominium

Units, dismissed all of Mr. Manning’s counterclaims against Lakeview, and reserved jurisdiction

to calculate the amount of foreclosure fees and costs—including assessments, interest, late fees,

costs and attorneys’ fees—for the period from February 1, 2016 through June 5, 2019. (Id. at 19).

       A further evidentiary hearing was held by the Florida court, after which the court awarded

Lakeview attorneys’ fees of $180,943.00, costs of $20,868.46 and past-due condominium

assessments, interest and late charges of $31,777.72. (Id. ¶¶ 4-9). The trial court divided the total

judgment amount equally among the four condominium Units, in the amount of $58,397.30 per-

Unit. (Id. at 23-24). The court confirmed that, under Florida law, Lakeview held a lien in that

amount against each Unit, and the Court authorized Lakeview to sell the Units at foreclosure. (Id.

at 24-25). The final judgment of foreclosure was entered on May 1, 2020.




                                                 2

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                    Description: Main Document , Page 2 of 15
        On June 29, 2020, Mr. Manning filed this Chapter 13 case to stop the foreclosure sale of

the condominium Units. (ECF No. 1). On July 21, 2020, Lakeview filed its motion seeking stay

relief under both § 362(d)(1) and § 362(d)(2) of the Code. (ECF No. 33). In its motion, Lakeview

asserts, as cause to lift the stay under § 362(d)(1), that: Mr. Manning has not insured the Units for

several years, the Units are and have been vacant for several years, three of the Units are and have

been without utilities for several years due to the filing of a utility lien by the City of Tavares, three

of the Units are facing tax foreclosure that imperil Lakeview’s liens, and that none of the Units are

habitable in their present condition. (Id. ¶¶ 15-18). In his reply to the motion, Mr. Manning does

not dispute most of those allegations—although he claims to have insured the Units recently. (See

ECF No. 54).

        In the alternative, Lakeview requests that the stay be terminated under § 362(d)(2),

asserting that Mr. Manning has no equity in any of the Units and that the Units are not necessary

to an effective reorganization that is in prospect. (ECF No. 33-2 at 5). In its original form, the

motion did not provide a clear and concise analysis of the information necessary for the Court to

conduct an equity analysis. A Case Management Order was issued by the Court, requesting that

Lakeview make a supplemental submission, detailing the equity analysis for each condominium

Unit, individually. (ECF No. 59). Lakeview filed a supplemental submission, providing an equity

analysis on a Unit-by-Unit basis, as requested.1 (ECF No. 65). It is beyond question that Mr.

Manning has no equity in any of the four condominium Units, based on the following findings of

fact:




1
      The churlish tone of counsel’s supplemental submission is unwelcome, disrespectful and
unbecoming. The Court expects counsel to exercise restraint in future submissions.
                                                    3

    Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                     Description: Main Document , Page 3 of 15
                        Unit 212, 1100 East Caroline Street, Tavares, FL

                   Fair Market Value2                 $88,500 (ECF No. 54-1)

                                        Minus Liens

                   Delinquent Property Taxes          ($3,401.13)

                   Lakeview Lien                      ($59,331.51)

                   Cymerman Lien                      ($182,757.00)

                   IRS Tax Lien3                      (74,757.41)

                                           Equity = ($231,747.05)



                        Unit 216, 1100 East Caroline Street, Tavares, FL

                   Fair Market Value                      $50,000

                                            Minus Liens

                   Delinquent Property Taxes              ($2,827.24)

                   Utility Liens                          ($3,497.64)

                   Lakeview Lien                          ($59,331.51)

                   Cymerman Lien                          ($182,757.00)

                   IRS Tax Lien                           ($74,757.41)

                                                Equity = ($273,170.80)



2
       The Court will utilize Mr. Manning’s valuations in deciding this motion. It is unnecessary
(and does not affect the outcome) to consider the tax assessment valuations.
3
       In its supplemental submission, Lakeview spends a considerable amount of time addressing
“the Court’s concern with an IRS federal tax lien and operation of 26 U.S.C. § 6321.” (ECF No.
65 n.4). The IRS tax lien was not mentioned in the initial submission by Lakeview. Counsel
incorrectly assumed that the Court was concerned about the relative priority of the IRS federal tax
lien. Of course, the filing of a “notice of federal tax lien” is necessary to establish priority over a
subsequent lienor or purchaser—a proposition so basic that it needs no mention. However, while
the IRS tax lien may be last-in-line, it may nonetheless be in the line. A proper equity analysis,
under § 362(g)(1) of the Code, should include all liens, regardless of priority. See In re Indian
Palms Assocs., 61 F.3d 197, 207-09 (3d Cir. 1995).
                                                  4

    Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                     Description: Main Document , Page 4 of 15
                     Unit 217, 1100 East Caroline Street, Taveres, FL

                Fair Market Value                     $63,000

                                    Minus Liens

                Delinquent Property Taxes             ($1,779.86)

                Utility Liens                         ($461.19)

                First Mortgage4                       ($59,999.55)

                Lakeview Lien                         ($59,331.51)

                Cymerman Lien                         ($182,757.00)

                IRS Tax Lien                          ($74,757.41)

                                       Equity = ($316,086.52)



                     Unit 218, 1100 East Caroline Street, Tavares, FL

                Fair Market Value                     $65,000

                                    Minus Liens

                Delinquent Property Taxes             ($2,937.40)

                Utility Liens                         ($1,764.19)

                Lakeview Lien                         ($59,331.41)

                Cymerman Lien                         ($182,757.00)

                IRS Tax Lien                          ($74,757.41)

                                       Equity = ($256,547.41)




4
       Neither the mortgagee, Wilmington Savings Fund Society, nor its successor, ATLANTICA
LLC, appear to be listed by Mr. Manning in the petition, schedules, plan, or matrix. The
foreclosure action by Wilmington does not appear in the Statement of Financial Affairs.
                                                  5

    Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                     Description: Main Document , Page 5 of 15
       In his opposition to the lift stay motion, Mr. Manning indicates that it is his intention to

either rent or sell the four Units. (ECF No. 54 ¶ 1). And, while Mr. Manning has obtained a

realtor’s valuation for the four Units (combined) of $266,500—an amount that exceeds Lakeview’s

valuation by $80,265—no mention is made of the liens that burden each Unit, in cumulative

amounts that far exceed Mr. Manning’s optimistic valuations. And, finally and critically to the

outcome of this motion, Mr. Manning does not dispute the fact that, under the terms of the

Condominium Declaration, the express approval of Lakeview is required before any of the Units

can be rented to third parties. (ECF No. 33 ¶ 21). Lakeview has announced its intention to

disapprove of an attempt by Mr. Manning to rent any of the Units to a third party. (Id. ¶¶ 21-22;

ECF No. 65 ¶ 5).



                                                III.

                                          DISCUSSION

       Section 362(d) of the Bankruptcy Code provides two alternative avenues by which a

creditor can seek relief from the automatic stay. Under § 362(d)(1), relief can be requested “for

cause,” including the lack of adequate protection of the creditor’s interest in the property. 11

U.S.C. § 362(d)(1). Alternatively, and additionally, relief can be requested under § 362(d)(2) if

the debtor does not have equity in the property and the property is not necessary to an effective

reorganization. 11 U.S.C. § 362(d)(2). The party seeking stay relief bears the burden of proof on

the issue of the Debtor’s equity in the property. 11 U.S.C. § 362(g)(1). The party opposing stay

relief has the burden of proof on all other issues. 11 U.S.C. § 362(g)(2).

       If the Court finds that the movant has established grounds for stay relief under either

§ 362(d)(1) or § 362(d)(2), the Court must lift the stay. 11 U.S.C. § 362(d). There is, however,



                                                 6

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                    Description: Main Document , Page 6 of 15
no requirement that the Court address the issue of adequate protection, under § 362(d)(1), if the

Court finds that grounds for termination of the stay have been demonstrated under § 362(d)(2).

See In re de Kleinman, 156 B.R. 131, 136 (Bankr. S.D.N.Y. 1993). Here, because the Court finds

that Mr. Manning has no equity in any of the condominium Units and that the Units are not

necessary for an effective reorganization that has a realistic possibility of success, the Court must

lift the stay under § 362(d)(2). Consequently, the Court need not address the issue of whether

Lakeview lacks adequate protection of its interest in the Units under § 362(d)(1).



A. Mr. Manning Lacks Equity in Any of the Units


       To determine whether Mr. Manning has equity in any of the Units, the Court must

determine the fair market value of the property, from which the amount of all liens—including

those senior and junior to the movant’s lien—are subtracted. See In re Indian Palms Assocs., 61

F.3d 197, 207-09 (3d Cir. 1995); In re de Kleinman, 156 B.R. at 136. The Court has determined

the fair market value of each Unit, as set forth above, based on the valuation analysis supplied by

Mr. Manning’s realtor.5 While those valuations are slightly greater than those suggested by

Lakeview, the staggering amount of liens burdening each Unit results in significant negative equity

in each Unit, which the Court finds to be:




5
        Lakeview has repeatedly urged the Court to accept the Lake County Assessor’s valuation.
The Court takes this opportunity to remind the Bar that tax assessment valuations should not be
relied upon by movants seeking stay relief in this Court, unless the movant also provides
information detailing (1) the date the assessment was performed, (2) the name and professional
qualifications of the person that performed the assessment, and (3) the specific methodology
utilized to arrive at the assessed valuation—including comparables relied on by the assessor.
Absent such information, a tax assessment is not a reliable indication of the fair market value of
property. For the same reason, a Zillow valuation is also not acceptable evidence of the value of
real property to support a lift stay motion in this Court.
                                                 7

    Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                     Description: Main Document , Page 7 of 15
                          Unit 212        $231,747.05 negative equity

                          Unit 216        $273,170.80 negative equity

                          Unit 217        $316,086.52 negative equity

                          Unit 218        $256,547.41 negative equity



       Mr. Manning has not disputed any of the liens alleged to encumber each Unit. The Court

finds that Lakeview has satisfied its burden of proof, under § 362(g)(1), on the issue of Mr.

Manning’s lack of equity in each Unit. The first prong under § 362(d)(2)(A) has been met by

Lakeview. The burden of proof on all other issues shifts to Mr. Manning, under § 362(g)(2).



B. Mr. Manning Has Failed to Prove That Any of the Units are Necessary to an Effective
   Reorganization

       In order to defeat Lakeview’s request for stay relief, Mr. Manning must prove that each

Unit is necessary for an effective reorganization. 11 U.S.C. § 362(d)(2)(B). The Supreme Court

has held that the debtor bears the burden of proving that there is “a reasonable possibility of a

successful reorganization within a reasonable time.” United Sav. Ass’n of Tex. v. Timbers of

Inwood Forest Assocs., 484 U.S. 365, 376 (1988).

       Asking the Court to look only at the fair market value of the Units collectively—

$266,500—while completely ignoring the liens, Mr. Manning asserts that the Units have value to

the estate. (ECF No. 54 ¶ 1). Selling the Units would not generate even one dollar of value for

the Estate. Instead, Mr. Manning proposes to lease the Units to third parties for a total of $2,800

per month (gross), and to pay the net income from those rentals into his Chapter 13 plan—without

specifying what the net income might be. (ECF No. 54-1 ¶ 4 & ECF No. 48 ¶ 2.4(1)). But,

critically to this motion, Mr. Manning fails to address the fact that, under the Condominium

                                                8

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                    Description: Main Document , Page 8 of 15
Declaration, Mr. Manning cannot rent the Units without the permission of Lakeview. The

Declaration expressly states, “No unit owner may dispose of a unit or any interest in a unit by a

lease without approval of the Association except to his or her spouse, or another member of the

Association.” (ECF No. 66-7 at 17). And, Lakeview has announced its firm intention to

disapprove any request by Mr. Manning to rent the Units to third parties because of his past abuses.

(ECF No. 33 ¶¶ 21-22). Because a fundamental foundation of Mr. Manning’s Chapter 13 plan is

to fund the plan from income generated from leasing the Units to third parties, which cannot be

accomplished without Lakeview’s permission—which Lakeview will not give—Mr. Manning has

failed to carry his burden of proving that the condominium Units are necessary to an effective

reorganization plan, that has a realistic possibility of success, within a reasonable period of time.

Simply ignoring Lakeview’s stated intention to withhold its consent to the leasing of the Units, as

is its right under the Condominium Declaration, falls far short of the burden of proof imposed on

Mr. Manning under § 362(g)(2) of the Code.

       The Court holds that Lakeview has satisfied its burden of proof under § 362(d)(2)(A) and

§ 362(g)(1) of the Code. The Court further holds that Mr. Manning has failed to carry his burden

of proof under § 362(d)(2)(B) and § 362(g)(2). Therefore, the automatic stay must be—and is—

terminated as to each of the four condominium Units, under 11 U.S.C. § 362(d)(2).



C. Lakeview’s Second Request for Judicial Notice

       Lakeview has requested that the Court take judicial notice, under Rule 201(c) FRE, of nine

categories of records and documents. (ECF No. 66). Lakeview asserts that the Court “must” take

judicial notice, as requested, because it has provided all necessary information. (Id. at 3).

Lakeview has not, however, specifically identified a single adjudicative fact or facts, contained



                                                 9

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                    Description: Main Document , Page 9 of 15
within those records or documents, for which it requests judicial notice. Specifically, Lakeview

requests that the Court take judicial notice of the following:


   (i)       All records and documents filed within the present bankruptcy case. Case No.
             62:20-bk-20482-PRW;

   (ii)      Partial Final Judgment of Foreclosure, certified and recorded on January 9,
             2020, in Official Records Book 5404, Page 4, et seq., of the Public Records of
             Lake County, Florida;

   (iii)     Final Judgment of Foreclosure, certified and recorded on June 1, 2020, in
             Official Records Book 5478, Page 2160, et seq., of the Public Records of Lake
             County Florida;

   (iv)      All records and documents filed within the state court foreclosure litigation,
             See, The Lakeview Condominium, Inc. v. Robert Manning, et al; Case No.:
             2017-CA-001311, Circuit Court in and for Lake County, Florida;

   (v)       Records of the Lake County Property Appraiser, https://lakecopropappr.com/;
             demonstrating the current fair market valuation of the four (4) condominium
             Units;

   (vi)      Records of the Lake County Tax Collector’s Office, https://lake.county-
             taxes.com/public; demonstrating the current taxes owed on the four (4)
             condominium Units;

   (vii)     City of Tavares Utility Liens on Units 216, 217, and 218, recorded in the
             Official Records of Lake County, Florida;

   (viii) All records and documents filed within the state court foreclosure litigation of
          primary mortgage foreclosure against Unit 217; See, Wilmington Savings Fund
          Society… v. Robert Manning, et al; Case No. 2018-CA-002584, Circuit Court
          in and for Lake County, Florida;

   (ix)      The Lakeview Condominium, Inc.’s “Declaration of Condominium
             Restrictions, Reservations, Covenants, Conditions and Easements”, recorded at
             Official Records Book 533, Pg. 565, in the Public Records of Lake County,
             Florida.
(ECF No. 66 at 2-3).

          Central to Rule 201 FRE is the notion that federal courts take judicial notice of facts, not

documents. As the Rule unambiguously provides, Rule 201 “governs judicial notice of an


                                                  10

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                   Description: Main Document , Page 10 of 15
adjudicative fact only.” Fed. R. Evid. 201(a). Regardless of the source of the records, and

regardless of the extent of authentication offered, judicial notice under Rule 201 is limited to

adjudicative facts, not documents. See, e.g., Kramer v. Time Warner, Inc., 937 F.2d 767, 774 (2d

Cir. 1991) (“[C]ourts routinely take judicial notice of documents filed in other courts . . . not for

the truth of the matters asserted in the other litigation, but rather to establish the fact of such

litigation and related filings.”); In re Harmony Holdings, LLC, 393 B.R. 409, 413 (Bankr. S.C.

2008) (quoting In re Earl, 140 B.R. 728 n.2 (Bankr. N.D. Ind. 1992) (“Courts realize that there is

a very crucial distinction between taking judicial notice of the fact that an entity has filed a

document in the case, or in a related case, on a given date, i.e., the existence thereof, and the taking

of judicial notice of the truth or falsity [of the] contents of any such document for the purposes of

making a finding of fact.”) (internal quotation marks omitted). “In effect, when presented with a

document to be judicially noticed, the document is just supporting information for the ‘fact’ sought

to be noticed: that a particular event occurred.” Tate v. Univ. Med. Ctr. of S. Nev., No. 2:09-cv-

01748-JAD-NJK, 2016 U.S. Dist. LEXIS 166603, at *20 (D. Nev. Dec. 2, 2016).

           The Court could simply deny Lakeview’s Second Request for Judicial Notice because it

fails to identify the specific “adjudicative fact,” for which it requests judicial notice, contained in

each document or record. The Court will, however, address each request individually.


    (i)       All records and documents filed within the present bankruptcy case. Case No.
              62:20-bk-20482-PRW

           The Court will take judicial notice of the docket and the existence of documents filed with

the Court. The truth of the statements in the pleadings and documents is not a matter for judicial

notice.

    (ii)      Partial Final Judgment of Foreclosure, certified and recorded on January 9,
              2020, in Official Records Book 5404, Page 4, et seq., of the Public Records of
              Lake County, Florida

                                                   11

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                   Description: Main Document , Page 11 of 15
          The Court will take judicial notice of the existence of this document, but the findings of

fact or conclusions of law contained in the document is not a matter for judicial notice. The Debtor

has not disputed the existence of this document.

   (iii)      Final Judgment of Foreclosure, certified and recorded on June 1, 2020, in
              Official Records Book 5478, Page 2160, et seq., of the Public Records of Lake
              County Florida
          The Court will take judicial notice of the existence of this document and the dollar amount

of the resulting liens, but the findings of fact and conclusions of law contained in the document is

not a matter for judicial notice. The Debtor has not disputed the existence of this document.

   (iv)       All records and documents filed within the state court foreclosure litigation,
              See, The Lakeview Condominium, Inc. v. Robert Manning, et al; Case No.:
              2017-CA-001311, Circuit Court in and for Lake County, Florida

          The Court will take judicial notice of the existence of the foreclosure action in Lake

County, Florida. The Court declines to take judicial notice of the contents of the records and

documents filed in the Florida foreclosure litigation, if offered for the truth of the statements

contained therein. Lakeview has submitted a total of five pages of docket sheets from the The

Lakeview Condominium, Inc. v. Manning Florida foreclosure action, containing hundreds of

entries. But, Lakeview has not specified the adjudicative facts for which it seeks judicial notice,

or the specific location of such facts, within the hundreds of documents and records reflected on

the docket.

   (v)        Records of the Lake County Property Appraiser, https://lakecopropappr.com/;
              demonstrating the current fair market valuation of the four (4) condominium
              Units

          As framed by Lakeview, judicial notice of these records is sought to establish the truth of

the fair market valuations contained in the County’s records. The Court has ruled that, absent

sufficient information to demonstrate the reliability of a tax assessment as proof of value, a tax


                                                  12

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                   Description: Main Document , Page 12 of 15
assessment (standing alone) is not persuasive evidence of the value of real property. Here, the

differences in the values offered by Mr. Manning and those offered by Lakeview are

inconsequential, having no impact on the outcome. The Court deems this request for judicial

notice as moot.

   (vi)      Records of the Lake County Tax Collector’s Office, https://lake.county-
             taxes.com/public; demonstrating the current taxes owed on the four (4)
             condominium Units

          Lakeview has provided the Court, in the form of an attorney’s affirmation, the amount of

the unpaid taxes on each Unit. Mr. Manning has not disputed that past due taxes are owed or the

amount of those taxes. The Court will take judicial notice of the amount of delinquent taxes owed

by Mr. Manning for each Unit, as set out in Lakeview’s motion, but not in the records of the Lake

County Tax Collector.

   (vii)     City of Tavares Utility Liens on Units 216, 217, and 218, recorded in the
             Official Records of Lake County, Florida

          Lakeview has provided the Court, in the form of an attorney’s affirmation, the amount of

the unpaid utility liens on each Unit. Mr. Manning has not disputed that past due utilities are owed

or the amount of those utility liens. The Court will take judicial notice of the amount of delinquent

utility liens owed by Mr. Manning for each Unit, as set out in Lakeview’s motion, but not in the

records of Lake County.

   (viii) All records and documents filed within the state court foreclosure litigation of
          primary mortgage foreclosure against Unit 217; See, Wilmington Savings Fund
          Society… v. Robert Manning, et al; Case No. 2018-CA-002584, Circuit Court
          in and for Lake County, Florida

          The Court will take judicial notice of the existence of a mortgage foreclosure action in

Lake County, Florida, concerning Unit 217. The Court declines to take judicial notice of the

contents of the records and documents filed in the Florida foreclosure litigation, if offered for the



                                                 13

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                   Description: Main Document , Page 13 of 15
truth of the statements contained therein. Lakeview has submitted a total of two pages of docket

sheets from the Wilmington Savings Fund Society . . . v. Manning Florida foreclosure action,

containing dozens of entries. But, Lakeview has not specified the adjudicative facts for which it

seeks judicial notice within the dozens of documents and records reflected on the docket.

   (ix)      The Lakeview Condominium, Inc.’s “Declaration of Condominium
             Restrictions, Reservations, Covenants, Conditions and Easements”, recorded at
             Official Records Book 533, Pg. 565, in the Public Records of Lake County,
             Florida

          The Court will take judicial notice of the existence of this document and its date of filing

with the Lake County Clerk. The Court will take judicial notice of the fact that Lakeview has the

right to refuse to approve the lease of any Unit to a third party by an owner. (ECF No. 66-7

¶ 13(A)(2)). Mr. Manning has not disputed or challenged that fact.

          Lakeview further requests that judicial notice of the above-requested items be taken “for

all matters” pertaining to Lakeview and the Debtor in this case, including the motion to lift stay

“and all related affidavits and supporting documents, determinations of value, determinations of

dischargeability in any adversary proceeding, matters related to [Lakeview’s] proofs of claim, and

any subsequent objections or disputes as to the Debtor’s Chapter 13 Plan, as amended.” (ECF No.

66 at 4-5). To the extent the Court takes judicial notice as detailed above, it is for the sole and

exclusive purpose of deciding this motion. The wide-ranging applicability of judicial notice to

other contested matters in this case, as demanded by Lakeview, is DENIED.




                                                  14

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                   Description: Main Document , Page 14 of 15
                                             IV.

                                       CONCLUSION

      For the reasons stated above, the motion of Lakeview to terminate the automatic stay, under

11 U.S.C. § 362(d)(2) is GRANTED.         Lakeview’s Second Request for Judicial Notice is

GRANTED, in part, and DENIED, in part, as set forth above.

      IT IS SO ORDERED.

DATED: August 27, 2020                     __________________/s/__________________
       Rochester, New York                 HON. PAUL R. WARREN
                                           United States Bankruptcy Judge




                                              15

   Case 2-20-20482-PRW, Doc 72, Filed 08/27/20, Entered 08/27/20 14:06:29,
                   Description: Main Document , Page 15 of 15
